Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Gary L. Montle on 02/09/2022.
The application has been amended as follows:
Please amend the Specification as follows:
The second paragraph in Page 19: “In the single-cylinder version, preferably the cylinder is arranged substantially horizontally, with the head 
The second paragraph in Page 20: “The expansion chamber 134 is arranged in a substantially conventional position, on the side of the rear wheel 105 with5 respect to the electric drive unit 8. The discharge duct 133 then extends from the head 
Please amend claim 9 as follows:
The electric drive motorcycle according to claim 8, wherein: the shell body includes a housing below the saddle and extending from one side to an opposing side of the shell the battery unit in a first portion of the housing and the combustion engine with the electric generator in a second portion of the housing.
REASONS FOR ALLOWANCE
Claims 8-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 8 teaches a hybrid supply unit supplying energy to said electric drive unit, the hybrid supply unit including at least a battery unit and a combustion engine actuating an electric generator configured to feed at least one of battery unit and said electric drive unit, wherein the combustion engine drives a cooling fan configured to draw a flow of cooling air through an inlet so that the flow cools the battery unit before cooling the combustion engine, wherein the combustion engine comprises a crankshaft which is arranged transversally to a front-rear direction, said crankshaft having a first end keyed to an electric generator arranged adjacent to the wall of the shell body, and a second end thereto said cooling fan is keyed. A combination of these limitations and the other recited features was not reasonably found in the prior art.
Claim 15 teaches a hybrid supply unit supplying energy to said electric drive unit, the hybrid supply unit including at least a battery unit and a combustion engine actuating an electric generator configured to feed at least one of the battery unit and the electric drive unit, wherein the combustion engine drives a cooling fan configured to draw a flow of cooling air through an inlet so that the flow cools the battery unit before cooling the combustion engine. A combination of these limitations and the other recited features was not reasonably found in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach electric drive motorcycles of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611